DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and remarks filed February 14, 2022 have been fully considered are persuasive in that the preponderance of evidence of record shifts to suggest the teachings of Müller in ¶[0090] and ¶[0091] are incompatible with being performed with each other as put forth in the rejection.  While Müller does teach a descending series of less and less (less then 0.8, less then 0.5, less then 0.1 OH functionality) which technically includes 0, the use of diisocyanates as chain extenders in an attempt to reduce the functionality to 0 or below 0.1 as put forth in the previous rejection of record would result in polyols not being present.  In other words, some amount of OH groups must remain for the products to still be considered polyols even though Müller also teaches saturated OH groups.  As such, it would require hindsight to arrive at the claimed ratios of isocyanate and polyethercarbonate polyol while still maintaing the OH groups required by Müller.  All rejections of record are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13-14, 16-17, 20-21 are allowed over Leitner (WO2015032737; Müller U.S. 20160200865) for the above indicated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766